Name: COMMISSION REGULATION (EEC) No 1402/93 of 8 June 1993 amending Regulation (EEC) No 2561/90 laying down provisions for the implementation of Council Regulation (EEC) No 2503/88 on customs warehouses
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 9. 6. 93 Official Journal of the European Communities No L 138/5 COMMISSION REGULATION (EEC) No 1402/93 of 8 June 1993 amending Regulation (EEC) No 2561/90 laying down provisions for the implementation of Council Regulation (EEC) No 2503/88 on customs warehouses Whereas Regulation (EEC) No 2561 /90 establishes detailed procedures for the placing of prefinanced goods under the customs warehousing arrangements and their subsequent export ; whereas the second subparagraph of Article 57 (4) of that Regulation provides that an export licence or advance fixing certificate shall be presented when placing goods under the customs warehousing arrangements and the second subparagraph of Article 61 (3) establishes an identical obligation on export ; whereas Article 61 should therefore be aligned on the interpreta ­ tion given in Article 22 of Regulation (EEC) No 3719/88 ; Whereas the measures provided for by this Regulation are in conformity with the opinion of the Committee on Customs Warehouses and Free Zones, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2503/88 of 25 July 1988 on customs warehouses ('), and in parti ­ cular Article 28 thereof, Whereas Commission Regulation (EEC) No 2561 /90 (2), as last amended by Regulation (EEC) No 965/93 (3), lays down provisions for the implementation of Regulation (EEC) No 2503/88 ; Whereas Article 22 (2) (b) of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certifi ­ cates for agricultural products (4), as last amended by Regulation (EEC) No 2101 /92 (*), provides for the presen ­ tation of an export licence or advance fixing certificate when lodging certain customs declarations ; Whereas this provision must be understood as meaning that it is unnecessary to present the abovementioned licence or certificate when declaring prefinanced goods for export, if that licence or certificate has already been presented when the goods were placed under the customs warehousing arrangements in accordance with Article 5 of Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agri ­ cultural products (*), as last amended by Regulation (EEC) No 2026/83 O ; HAS ADOPTED THIS REGULATION : Article 1 The following clause is hereby deleted from the second subparagraph of Article 61 (3) of Regulation (EEC) No 2561 /90 : ', including the export licence or advance fixing certi ­ ficate referred to in Regulation (EEC) No 3719/88'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 June 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 225, 15. 8 . 1988 , p. 1 . 0 OJ No L 246, 10. 9 . 1990, p. 1 . 0 OJ No L 98, 24. 4. 1993, p. 24. (4) OJ No L 331 , 2. 12. 1988, p. 1 . O OJ No L 210, 25. 7. 1992, p. 18 . ( «) OJ No L 62, 7. 3 . 1980, p. 5 . O OJ No L 199, 22. 7. 1983, p. 12.